On Writ of Certiorari to the Court of Appeal, Fifth Circuit, Parish of Jefferson.
| iWrit granted. The order of the court of appeal is reversed and the trial court’s ruling awarding restitution to the victim is reinstated. Defendant pleaded guilty as charged to theft over $1,500 pursuant to a plea agreement, according to which he agreed to pay restitution in an amount to be determined by the court after a hearing. Restitution cannot always be determined with exactitude, and a trial court therefore has great discretion in setting the amount, as long as the trial court complies with La.C.Cr.P. art. 883.2. Here, the state presented witnesses at the hearing to establish the extent of the losses incurred as a result of defendant’s theft, and a review of that testimony indicates that the trial court did not abuse its discretion in finding “actual pecuniary loss” and fixing the amount of restitution due.